EXHIBIT 10.1

EXECUTION VERSION

SEVENTH AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

          THIS SEVENTH AMENDMENT TO SECOND LIEN CREDIT AGREEMENT, dated as of
December 31, 2008 (this “Amendment”), is by and among BUTLER SERVICE GROUP,
INC., a New Jersey corporation (“the “Borrower”), certain financial institutions
party to the Credit Agreement referred to below (the “Lenders”), and MONROE
CAPITAL MANAGEMENT ADVISORS LLC, in its capacity as agent for the Lenders
(“Agent”).

BACKGROUND

          A.     Borrower, the Lenders, Agent and the other Credit Parties
signatory thereto, are parties to that certain Second Lien Credit Agreement
dated as of August 29, 2007 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”).

          B.     The Borrower, the Agent and the Lenders wish to amend the
Credit Agreement on the terms and conditions set forth below.

AGREEMENT

          NOW THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

          SECTION 1. DEFINED TERMS. Unless otherwise defined herein, all
capitalized terms used herein shall have the meanings given to them in the
Credit Agreement.

          SECTION 2. AMENDMENTS. Upon the Effective Date, the following
provisions will be amended as set forth below:

                    (a)      Section 6.20 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

 

 

                      6.20     Borrowing Availability. Commencing on the Seventh
Amendment Effective Date and continuing until the Term Loan B Maturity Date,
Borrower shall not allow the “Borrowing Availability” (as defined in the First
Lien Credit Agreement) to be less than the minimum amounts of Borrowing
Availability for the periods set forth in Section 1.9(d) of the First Lien
Credit Agreement as in effect on the Seventh Amendment Effective Date for more
than 5 consecutive days.

 

 

 

          (b)        Annex A to the Credit Agreement is amended as follows

 

 

 

                      (i)      by amending and restating the proviso at the
conclusion of clause (x) of the definition of Interest Payment Date as follows:

 

 

 

; provided further that this clause (x) shall not apply to the LIBOR Loan with a
LIBOR Period ending March 31, 2009,


--------------------------------------------------------------------------------




 

 

 

                    (ii) by adding the definition of “Seventh Amendment
Effective Date” in appropriate alphabetical order reading as follows:

 

 

 

                    “Seventh Amendment Effective Date” shall mean December 31,
2008.

 

 

 

SECTION 3. AGREEMENT TO FORBEAR.

                    (a)     For purposes of this Section 3, the following terms
have the meanings set forth below:

                    (i)     “Forbearance Default” means (i) the occurrence of
any Default or Event of Default under the Credit Agreement or any Loan Document
(other than the Specified Events of Default and as set forth in Section 3(c) of
this Amendment), (ii) any representation made by Borrower under or in connection
with this Amendment shall prove to be false in any material respect as of the
date when made, (iii) the Borrower shall fail to comply with the terms of
Sections 4(d) through (g) of this Amendment, (iv) any fraud by the Borrower or
any of its Subsidiaries shall be discovered by or come to the attention of the
Agent, (v) any breach of the terms of that certain Side Letter between the
Credit Parties and the Agent dated as of the date hereof relating to, inter
alia, the appointment of a financial consultant (the “Financial Consultant Side
Letter”) or (vi) the exercise by the First Lien Agent of any rights or remedies
under the First Lien Credit Agreement or any other First Lien Loan Document.

                    (ii)     “Forbearance Period” means the period beginning on
the date of the occurrence of any Event of Default that may exist on the date
hereof or may occur after the date hereof (in each case, other than a
Forbearance Default) and prior to the Forbearance Termination Date and ending on
the Forbearance Termination Date.

                    (iii)     “Forbearance Termination Date” means the earlier
to occur of (i) 5:00 p.m. (New York time) on March 1, 2009, and (ii) the date
upon which a Forbearance Default occurs.

                    (b)     Reference is made to the Reservation of Rights
Letter delivered by the Agent to the Borrower on August 4, 2008 (the “August
Reservation of Rights”), the Reservation of Rights Letter delivered by the Agent
to the Borrower on September 17, 2008 (the “September Reservation of Rights”),
the Reservation of Rights Letter delivered by the Agent to the Borrower on
September 19, 2008 (the “Charges Payment Default Reservation of Rights”) and the
Reservation of Rights Letter delivered by First Lien Agent to the Borrower on
November 24, 2008 (the “First Lien Reservation of Rights”). The Known Existing
Defaults (as defined in the September Reservation of Rights), Financial
Statement Default (as defined in the August Reservation of Rights), Payment
Default (as defined in the Charges Payment Default Reservation of Rights) and
any Default or Event of Default that may exist due to the existence of or the
facts underlying the issuance of the First Lien Reservation of Rights (the
“First Lien Related Defaults”) are referred to herein collectively as the
“Noticed Events of Default”. Reference is also made to the Events of Default
(collectively with the Noticed Events of Default, the “Specified Events of
Default”) which have occurred and are continuing under Article VIII of the
Credit Agreement arising out of (a) the Borrower’s failure to promptly pay and
discharge all Charges payable by it as required by Section 5.2(a) of the Credit
Agreement, (b) the Borrower’s failure to comply with the minimum Borrowing
Availability covenant set forth in Section 6.20 of the Credit Agreement for each
of the August 1, 2008, August 15, 2008 and September 12, 2008 testing dates
under the First Lien Credit Agreement, (c) the Borrower’s failure to deliver to

2

--------------------------------------------------------------------------------




Agent the financial and other information (other than Borrower’s 10-Q for the
Fiscal Quarter ended September 30, 2007) required by Section 4.1 (a) and clause
(r) of Annex E of the Credit Agreement to be delivered on or prior to September
15, 2008, (d) the Borrower’s failure to deliver to Agent the financial and other
information required by Section 4.1 (a) and clause (a) of Annex E of the Credit
Agreement for the Fiscal Month ended on September 28, 2008 to be delivered on or
prior to October 28, 2008, (e) the Borrower’s failure to deliver to Agent the
financial and other information required by Section 4.1 (a) and clause (b) of
Annex E of the Credit Agreement for the Fiscal Month ended on September 28, 2008
to be delivered on or prior to November 12, 2008, (f) the Borrower’s delivery of
a Borrowing Base Certificate to Agent on July 22, 2008 which contained certain
information which was untrue or incorrect and (g) the Borrower’s failure to
comply with Section 6.1 of the Credit Agreement. Solely during the Forbearance
Period, the Agent and Lenders hereby agree to forbear from exercising any of
their rights and remedies against the Borrower and the Guarantors that may exist
by virtue of any Event of Default under the Credit Agreement or any of the other
Loan Documents solely related to the Specified Events of Default.

                    (c)     During the period commencing on the Amendment
Effective Date and ending on January 14, 2009, and provided that no Forbearance
Default has occurred and that the terms and conditions of this Amendment are
satisfied, Agent and the Lenders agree to waive the requirements set forth in
(x) clauses (a) through (c) of Annex G of the Credit Agreement solely for
purposes of determining compliance with Section 6.10 of the Credit Agreement
during such period and (y) Section 8.1(n) of the Credit Agreement.

                    (d)     Nothing in this Amendment shall be construed as a
waiver of or acquiescence to any Event of Default, which Event of Default shall
continue in existence notwithstanding the agreement of the Agent and Lenders, as
set forth herein, to forbear in the exercise of rights and remedies against
Borrower and the Guarantors on the terms and for the period set forth herein.
Except as expressly provided herein, the execution and delivery of this
Amendment shall not: (i) constitute an extension, modification, or waiver of any
term or aspect of the Credit Agreement or the other Loan Documents; (ii) extend
the terms of the Credit Agreement or the due date of any of the Obligations;
(iii) give rise to any obligation on the part of the Agent or Lenders to extend,
modify or waive any term or condition of the Credit Agreement or any of the
other Loan Documents; or (iv) give rise to any defenses or counterclaims to the
right of the Agent or Lenders to compel payment of the Obligations or to
otherwise enforce their rights and remedies under the Credit Agreement and the
other Loan Documents. Except as expressly limited herein, the Agent and Lenders
hereby expressly reserve all of their rights and remedies under the Loan
Documents and under applicable law with respect to the Specified Events of
Default. From and after the Forbearance Termination Date, the Agent and Lenders
shall be entitled to enforce the Loan Documents according to the terms of the
Loan Documents.

          SECTION 4. OTHER AGREEMENTS. In connection with the foregoing
amendments, the Borrower, the Lenders and the Agent hereby agree that:

                    (a)     Notwithstanding anything to the contrary in the
Credit Agreement (including, without limitation, the definition of LIBOR
Period), the Borrower’s existing LIBOR Loan with a nine month LIBOR Period due
January 2, 2009 shall be deemed to be a LIBOR Loan with a twelve month LIBOR
Period due March 31, 2009, however, upon the occurrence of

3

--------------------------------------------------------------------------------




any Forbearance Default, such LIBOR Loan, along with all accrued interest
thereon, shall be due on March 1, 2009.

                    (b)     No principal payment will be required to be made by
the Borrower pursuant to Section 1.1 (b) of the Credit Agreement on January 2,
2009. Notwithstanding the foregoing, such principal amount will remain
outstanding and be added to the amount due on the Term Loan B Maturity Date.

                    (c)     The Agent and the Lenders hereby consent as of the
Effective Date to the amendment to the First Lien Credit Agreement pursuant to
the Fourth Amendment to Forbearance Agreement in the form attached as Exhibit A
(the “Fourth Amendment to Forbearance Agreement”).

                    (d)     The Borrower covenants and agrees that it shall
deliver to Agent the financial and other information (other than Borrower’s 10-Q
for the Fiscal Quarter ended September 30, 2007) required by Section 4.1(a) and
clause (r) of Annex E of the Credit Agreement on or prior to February 1, 2009.

                    (e)     Each Credit Party covenants and agrees that it shall
deliver to Agent, in form and substance reasonably satisfactory to Agent, the
items (or undertake the efforts) set forth in clauses (i) and (ii) below, on or
before January 15, 2009:

                              (i)     a duly completed Security Questionnaire in
the form attached hereto as Exhibit B;

                              (ii)     four (4) fully-executed copies of the
Counterpart to the Intellectual Property Security Agreement listing all newly
registered Trademarks owned by Holdings which are not currently subject to the
Intellectual Property Security Agreement, duly executed and delivered by
Holdings.

                    (f)      The Agent, Lenders and Credit Parties hereby agree
that no later than January 15, 2009 the Agent, Lenders and Credit Parties shall
have negotiated, in good faith, and revised the levels included within the Event
of Default set forth in Section 8.1(n) of the Credit Agreement and the levels
for the financial covenants set forth in clauses (a) through (c) of Annex G for
the periods subsequent to September 30, 2008.

                    (g)      Each Credit Party hereby agrees that to the extent
any amendment, forbearance or other modification to the First Lien Loan
Documents is entered into during the Forbearance Period (other than as
contemplated by the Fourth Amendment to Forbearance Agreement), such amendment,
forbearance or other modification to the First Lien Loan Documents shall be in
form and substance reasonably satisfactory to Agent.

          SECTION 5. REPRESENTATIONS AND WARRANTIES. To induce the Agent and the
Lenders to enter into this Amendment, each Credit Party makes the following
representations and warranties to the Agent and the Lenders:

          (a)     The execution, delivery and performance of this Amendment by
the Borrower: (a) is within the Credit Parties’ organizational power, (b) has
been duly authorized by all necessary or proper corporate and shareholder
action, (c) does not

4

--------------------------------------------------------------------------------




 

 

 

contravene any provision of the any Credit Party’s charter or bylaws or
equivalent organizational documents, (d) does not violate any law or regulation,
or any order or decree of any court or Governmental Authority, (e) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate or permit the acceleration of any performance required by,
any indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Credit Party is a party or by which any Credit Party or any of its
property is bound, (f) does not result in the creation or imposition of any Lien
upon any of the property of any Credit Party other than those in favor of Agent
pursuant to the Loan Documents, and (g) does not require the consent or approval
of any Governmental Authority or any other Person.

 

 

 

          (b)          This Amendment has been duly executed and delivered by or
on behalf of each Credit Party.

 

 

 

          (c)          This Amendment constitutes a legal, valid and binding
obligation of the Credit Parties, enforceable against the Credit Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

 

 

          (d)          No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment except as referenced in Section
3 of this Amendment.

 

 

 

          (e)          No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, at law, in equity or otherwise, before any court,
board, commission, agency or instrumentality of any Governmental Authority, or
before any arbitrator or panel of arbitrators, (a) which challenges any Credit
Party’s right, power, or competence to enter into this Amendment or perform any
of its obligations under this Amendment or any other Loan Document, or the
validity or enforceability of this Amendment or any other Loan Document or any
action taken under this Amendment or any other Loan Document or (b) which if
determined adversely, is reasonably likely to have or result in a Material
Adverse Effect. To the knowledge of the Credit Parties, there does not exist a
state of facts which is reasonably likely to give rise to such proceedings.

 

 

 

          (f)          The representations and warranties of the Credit Parties
contained in the Credit Agreement and each other Loan Document are true and
correct on and as of the date hereof with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified date was true as of such date.

          SECTION 6. REAFFIRMATION OF GUARANTIES AND LOAN DOCUMENTS. Each Credit
Party hereby: (a) consents to and approves all of the terms of this Amendment,
(b) reaffirms all of its covenants, agreements, guaranties, indebtedness,
liabilities and obligations under the Loan Documents to which it is a party; (c)
agrees that the Loan Documents to which it is a party shall and do remain in
full force and effect; and (d) agrees that the Loan Documents to which it is a
party shall and do continue to constitute the legal, valid and binding
obligations of such party, enforceable against it in accordance with the terms
of the Loan Documents to which it is a party and that such obligations shall not
be discharged or affected by any modification,

5

--------------------------------------------------------------------------------




extension, renewal or amendment of the terms of the Credit Agreement or the
other Loan Documents. Each Credit Party (other than the Borrower) acknowledges
and agrees that although it has been informed of the matters set forth herein
and has agreed to the same, the Agent and Lenders have no obligation to inform
such Credit Party of such matters in the future or seek the agreement or
acknowledgment of such Credit Party to future amendments or waivers of the terms
of the Loan Documents, and nothing herein shall create such a duty.

          SECTION 7. CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT. This
Amendment shall become effective upon the date that Borrower, Agent and the
Requisite Lenders shall have executed and delivered this Amendment; provided
that Sections 2 and 3 hereof shall not become effective until the date (the
“Effective Date”) when the following additional conditions have also been
satisfied:

                    (a)          The Fourth Amendment to the Forbearance
Agreement shall have been duly executed and delivered by the parties thereto and
shall have become effective in accordance with the terms thereof and Agent shall
have received a complete and correct copy of such agreement.

                    (b)          The Borrower shall have made the Expense
Payment to the Agent according to the terms of Section 8 hereof.

                    (c)          The Agent shall have received four (4)
fully-executed copies of a Joinder Agreement to Second Lien Credit Agreement,
Subsidiaries Guaranty, Subsidiaries Security Agreement, and Subsidiary Pledge
Agreement, duly executed and delivered by Butler Resources, LLC, a Delaware
limited liability company (“Butler Resources”), together with all instruments,
documents and agreements executed pursuant thereto (including, without
limitation, a UCC-1 financing statement filed in favor of Agent as secured
party, listing Butler Resources, as debtor), in each case, in form and substance
reasonably satisfactory to Agent.

                    (d)          The Agent shall have received four (4)
fully-executed copies of the Counterpart to the Intellectual Property Security
Agreement, duly executed and delivered by Butler Resources, together with all
instruments, documents and agreements executed pursuant thereto, in form and
substance reasonably satisfactory to Agent.

                    (e)          The Agent shall have received four (4)
fully-executed copies of a Pledge Amendment to Subsidiary Pledge Agreement, duly
executed and delivered by Butler Services, Inc., together with all instruments,
documents and agreements executed pursuant thereto, in form and substance
reasonably satisfactory to Agent.

                    (f)          The Agent shall have received four (4)
fully-executed copies of the Financial Consultant Side Letter, duly executed and
delivered by Agent, Borrower and the other Credit Parties.

          SECTION 8. PAYMENT OF OUTSTANDING FEES AND EXPENSES. Borrower agrees
to pay to the Agent $200,000 (the “Expense Payment”), in payment of certain
outstanding expenses and fees arising under the Loan Documents on or prior to
the Effective Date. The amounts paid in accordance with this Section shall be
nonrefundable for any reason whatsoever. The Expense Payment will not be subject
to or affected by any claim or dispute the Borrower may have relating to any
other matter.

6

--------------------------------------------------------------------------------




          SECTION 9. COSTS AND EXPENSES. Borrower agrees to pay all reasonable
costs and expenses of Agent in connection with the negotiation, preparation,
printing, typing, reproduction, execution and delivery of this Amendment and all
other documents furnished pursuant hereto or in connection herewith, including
without limitation, the reasonable fees and out-of-pocket expenses of Winston &
Strawn LLP, special counsel to Agent, as well as other attorney costs,
independent public accountants and other outside experts retained by Agent in
connection with the administration of this Amendment.

          SECTION 10. REFERENCES TO AND EFFECT ON THE CREDIT AGREEMENT.

                    (a)     On and after the Effective Date each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, and each reference to the Credit Agreement in the Loan
Documents and all other documents delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement giving effect to
this Amendment.

                    (b)     The Credit Agreement and the Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.

                    (c)     Except as expressly set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Lenders or Agent under the Credit Agreement or
the Loan Documents.

                    (d)     This Amendment shall constitute a Loan Document
under the Credit Agreement.

          SECTION 11. EXECUTION IN COUNTERPARTS. This Amendment may be executed
in any number of separate counterparts, each of which shall collectively and
separately constitute one agreement.

          SECTION 12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED, IN ALL RESPECTCS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE BORROWER HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF
NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE BORROWER, AGENT AND LENDERS PERTAINING TO THIS
AMENDMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AMENDMENT;
PROVIDED, THAT AGENT, LENDERS AND THE BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY
AND; PROVIDED, FURTHER THAT NOTHING IN THIS AMENDMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
THE BORROWER EXPRESSLY SUBMITS AND

7

--------------------------------------------------------------------------------




CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT THE BORROWER
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. THE BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE
ADDRESS SET FORTH IN ANNEX I OF THE CREDIT AGREEMENT AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE BORROWER’S ACTUAL RECEIPT
THEREOF OR 3 DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE
PREPAID.

          SECTION 13. HEADINGS. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

[signature pages follow]

8

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective officers thereunto duly authorized as of
the date above first written.

 

 

 

BUTLER SERVICE GROUP, INC.

 

 

 

By: /s/ Gerald P. Simone

 

--------------------------------------------------------------------------------

 

Name: Gerald P. Simone

 

Title: SVP, Finance & Accounting

 

 

 

BUTLER INTERNATIONAL, INC.

 

BUTLER SERVICES INTERNATIONAL, INC.

 

BUTLER TELECOM, INC.

 

BUTLER PUBLISHING, INC.

 

BUTLER OF NEW JERSEY REALTY CORP.

 

BUTLER SERVICES, INC.

 

BUTLER UTILITY SERVICE, INC.

 

BUTLER RESOURCES, LLC

 

 

 

By: /s/ Gerald P. Simone

 

--------------------------------------------------------------------------------

 

Name: Gerald P. Simone

 

Title: SVP, Finance & Accounting

 

 

 

MONROE CAPITAL MANAGEMENT

 

ADVISORS LLC, in its individual capacity and as Agent

 

 

 

By: /s/ Philip J. Isom

 

--------------------------------------------------------------------------------

 

Name: Philip J. Isom

 

Title: EVP

Signature Page to Seventh Amendment

--------------------------------------------------------------------------------




 

 

 

GARRISON FUNDING 2008-1 LTD.

 

 

 

By: /s/ Brian Chase

 

--------------------------------------------------------------------------------

 

Name: Brian Chase

 

Title: CFO

 

 

 

MC FUNDING, LTD.

 

By: Monroe Capital Management, LLC,

 

as Collateral Manager

 

 

 

By: /s/ Philip J. Isom

 

--------------------------------------------------------------------------------

 

Name: Philip J. Isom

 

Title: EVP

Signature Page to Seventh Amendment

--------------------------------------------------------------------------------




EXHIBIT A

FOURTH AMENDMENT TO FORBEARANCE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT B

SECURITY QUESTIONNAIRE

--------------------------------------------------------------------------------